Citation Nr: 1733061	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for service-connected bipolar disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The veteran served honorably on active duty from October 1962 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran did not initially claim TDIU as part of his increased rating claim for bipolar disorder, the Court of Appeals for Veterans Claims (Court) has held that a claim for TFIU will be considered "part and parcel" of an underlying increased rating claim, when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 435-54  (2009).  The Veteran raised the issue of entitlement to TDIU in an October 2012 statement, and the RO included it as part of the appeal in the August 2013 statement of the case.  As such, entitlement to TDIU is also on appeal at this time.  

The Veteran requested a hearing before a Veterans Law Judge to be held via live videoconference.  In October 2016, the Veteran's attorney submitted a statement in which he informed VA that the Veteran wished to waive his hearing request.  As such, the hearing request is withdrawn and the matter properly before the Board at this time.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

In a May 2017 correspondence, the Veteran's representative requested an extension of time until August 13, 2017.  In response to this request, the Board has delayed adjudication of this appeal until this date.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the claims on appeal, a remand is necessary.

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran was most recently afforded a VA examination in connection with his increased rating claim in April 2011.  In August 2013, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he stated that his bipolar symptoms had worsened.  The Veteran's attorney has also submitted a Brief in August 2017 indicating that the Veteran's symptoms have worsened considerably.  In light of these statements, the Veteran must be afforded a new VA examination to assess the present severity of his disability.

The Board further observes that the most recent VA treatment documents of record date from July 2013.  Therefore, on remand, the AOJ should make efforts to obtain any relevant VA treatment records dating from August 2013 to the present, if they exist, and associate them with the claims file.  38 C.F.R. § 3.159(c)(2) (2016).

Finally, because the outcome of the underlying increased rating claim may have a direct influence on any decision on the claim for TDIU, it must be remanded as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to submit any additional evidence in support of his claim.  The AOJ should take all necessary steps to obtain and associate with the record any outstanding VA treatment records dating from August 2013 or later.  

2. Schedule the Veteran for a new VA psychiatric evaluation in connection with his increased rating claim.  The complete record should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough evaluation of the Veteran and provide a detailed description of the Veteran's symptoms associated with his service-connected bipolar disorder.  The examiner should be sure to include a description of how the Veteran's service-connected disabilities impact his ability to obtain and maintain gainful employment.  

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should be denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




